                 Case 18-12808-KG            Doc 87   Filed 01/22/19   Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT

                             FOR THE DISTRICT OF DELAWARE

                                                          )
 In re:                                                   )   Chapter 11
                                                          )
 WHITE EAGLE ASSET PORTFOLIO, LP, et al.,                 )   Case No. 18-12808 (KG)
                                                          )   (Jointly Administered)
                                                          )
                                  Debtors.                )
                                                          )

                    ORDER SCHEDULING OMNIBUS HEARING DATE


          IT IS HEREBY ORDERED, that the following omnibus hearing date has been scheduled

in the above-captioned cases:

           DATE                                         TIME

           February 14, 2019 (Omnibus Hearing)          11:00 a.m. prevailing Eastern Time

          IT IS FURTHER ORDERED that the hearing shall take place at the United States

Bankruptcy Court for the District of Delaware, 824 Market Street, 6th Floor, Courtroom No. 3,

Wilmington, Delaware 19801.




      Dated: January 22nd, 2019                   KEVIN GROSS
      Wilmington, Delaware                        UNITED STATES BANKRUPTCY JUDGE
